Filed 10/25/22 In re E.G. CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT

In re E.G., a Person Coming Under                               B315855
the Juvenile Court Law.
______________________________                                  (Los Angeles County
LOS ANGELES COUNTY                                              Super. Ct. No. 19CCJP08012B)
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,
         Plaintiff and Respondent,
         v.
KAREN M.,
         Defendant and Appellant.

     APPEAL from an order of the Superior Court of Los
Angeles County, Craig S. Barnes, Judge. Affirmed.

      Konrad S. Lee, under appointment by the Court of Appeal,
for Defendant and Appellant.

      Dawyn Harrison, Acting County Counsel, Kim Nemoy,
Assistant County Counsel, and Timothy M. O’Crowley, Deputy
County Counsel, for Plaintiff and Respondent.
                   _________________________
                        INTRODUCTION
      Karen M. (Mother) challenges the juvenile court’s order
terminating her parental rights to her daughter E.G. She
contends the court wrongly refused her offer of proof for a
contested permanent planning hearing, failed to read and
consider the report and assessment provided for that hearing,
and did not conduct a correct beneficial parent-child relationship
analysis as set out in In re Caden C. (2021) 11 Cal.5th 614
(Caden C.). She urges us to reverse the order terminating
parental rights and remand the matter for a new hearing under
Welfare and Institutions Code section 366.26.1 We affirm.
      FACTUAL AND PROCEDURAL BACKGROUND
      Mother has three children: A.L., E.G., and L.G. E.G. and
L.G. have the same father; A.L. is their half-sibling. We discuss
A.L. and L.G. when relevant, but only the orders involving E.G.
are at issue in this appeal.
I.    Previous Dependency Proceedings
      A.L. was born in 2006. In 2008, the Department of
Children and Family Services (DCFS) substantiated allegations
that he was exposed to drug use and was living in unsafe
conditions in an apartment where bleach, paint, scissors, a knife,
and methamphetamines were within his reach. A.L. was
removed from Mother’s custody for one month before being
released back to her over DCFS’s objection. Mother entered into
a voluntary family maintenance contract and the petition was
dismissed.

1     Undesignated statutory references are to the Welfare and
Institutions Code.




                                 2
       E.G. was born in August 2013. In July 2014, police found
methamphetamine in the family’s home and a digital scale in
E.G.’s crib. E.G.’s father A.G. (Father) and Mother were arrested
and prosecuted. The family entered into another voluntary
family maintenance contract in September 2014, but in March
2015, Mother tested positive for methamphetamine when L.G.
was born. Mother admitted using drugs while pregnant.
       The children were detained, and DCFS filed section 300
petitions in March 2015. As to E.G., the court sustained two
allegations under section 300, subdivision (b)(1). First, the court
sustained the allegation that Mother’s ongoing drug abuse
interfered with her care and supervision of E.G., and that Father
knew about her drug abuse but failed to protect E.G. Second, the
court found the parents had created a detrimental and
endangering home environment for E.G. in that drugs and drug
paraphernalia were found in the home and within her reach, and
that the home environment created by the parents threatened
her physical health and safety. Additional allegations were
sustained as to A.L. and L.G.
       The children were placed with E.G. and L.G.’s paternal
grandparents from March 2015 until they reunified with Mother
in February 2018. The court terminated juvenile court
jurisdiction in April 2019 with an order giving Mother legal and
physical custody of the children.
II.   Commencement of Instant Dependency Proceedings
      On December 11, 2019, DCFS received a report from a
person that four-year-old L.G. appeared malnourished and
physically abused. Police responding to the referral found she
had visible marks and bruises. L.G. told the police Mother hit
her and tied her up. She said Mother tied her with tape, causing




                                 3
wounds to her legs and arms. L.G. appeared “in fear and
frightened” when speaking about Mother.
       E.G., age six, told the police she had seen Mother hit L.G.
and tie her up for hours. A.L., age 13, confirmed to the police
that Mother tied L.G. up, but he was hesitant and did not want to
provide information. It seemed to the police that A.L. “was trying
to defend his mom and would not articulate the events that took
place.”
       The maternal aunt told the police that when the children
visited her that day, she noticed L.G. was thin and frail and ate
in a desperate manner, as though she had not been fed for days.
She “did not associate well with her siblings.” When the
maternal aunt prepared to bathe L.G., she discovered open
wounds on L.G.’s legs, contusions over her arms, back, legs, and
forehead, and a laceration on her wrist from being tied up. L.G.’s
bones protruded from her body as if she were not being fed.
       L.G. was taken to the hospital, where it was discovered she
had multiple scabs and abrasions to her lower legs; one lesion
appeared similar to a burn mark. She had wounds on her left
wrist and significant bruising on the back of one ear. L.G. had a
high fever and high heart rate; she was dehydrated, extremely
malnourished, and anemic; and she was diagnosed as failing to
thrive. While hospitalized, L.G. was observed to be “in starvation
mode,” eating a lot and not knowing when to stop. She was
diagnosed with “refeeding syndrome,” a metabolic disturbance
that occurs when food is reinstituted to people who have been
starved, severely malnourished, or metabolically stressed due to
severe illness. L.G. was highly anxious. She was unkempt and
dirty. Although initially excited about a shower, she cried
throughout it and would not explain why.




                                4
       L.G. told hospital staff Mother hit her with a belt, tied her
up with tape, and did not feed her. When interviewed by DCFS,
L.G. denied feeling safe at home and said she was scared of
Mother. L.G. reported Mother “tapes both feet” and her siblings
had seen it. When asked about her other marks and bruises, L.G.
put her head down and refused to provide information. She said
Mother made her feel “sad.” L.G. later told a nurse she was
afraid of her parents, her brother, and her sister.
       L.G. did not speak during a forensic medical examination
but nodded yes when asked if she had been taped at the wrists
and ankles. The examiner reported L.G. jumped when she was
touched. She had injuries in different stages of healing on
numerous parts of her body. She probably had hair loss; there
was a scar on her face; and she had red and purple marks on both
sides of her ear. When asked if Mother fed her, L.G. shook her
head no. Physical abuse was highly suspected.
       Multiple family members and Mother’s friend told DCFS
Mother disliked L.G. and singled her out for harsh treatment.
The maternal aunt said Mother spoke harshly to L.G. and called
her “a little bitch” who “eats everything.” Mother told E.G. and
L.G.’s paternal aunt she could have L.G.
       According to family members, A.L. was Mother’s favorite
child. Father was concerned that Mother lacked patience with
E.G. and L.G. and punished them more than A.L. Mother
spanked E.G. and L.G.’s bottoms and legs and pulled their hair.
DCFS learned from E.G. and L.G.’s paternal aunt that A.L. had
told her Mother said L.G. was “the worst kid and she deserves it
because she is always breaking things, fighting, and stealing
food.” The maternal aunt had heard A.L. tell L.G. she was eating
too much.




                                 5
       The maternal aunt reported to DCFS that L.G. was
required to ask to use the bathroom and sometimes urinated and
defecated on herself. If L.G. did not ask for food Mother would
not feed her. L.G. told the maternal aunt Mother taped her feet
together, and E.G. confirmed it had happened. L.G. had told the
maternal aunt she did not want to go home with Mother.
       DCFS interviewed A.L. and E.G., both of whom said they
felt safe living with Mother, were fed regularly, took regular
showers, and slept well at night. Both children were clean and
had no visible marks or bruises. A.L. denied emotional, physical,
and sexual abuse, domestic violence, and exposure to drugs or
alcohol. He said L.G. was given meals throughout the day and
loved to eat. Both children attributed L.G.’s marks and bruises to
L.G. falling while wearing her shoes on the wrong feet; A.L.
called her “clumsy.” E.G. also said L.G. had marks because she
picked at scabs. A.L. said the dog hurt L.G. when it got on top of
her, but E.G. denied the dog got on top of L.G. DCFS concluded
A.L. and E.G. lacked credibility and expressed concern that
Mother had persuaded them to recant their prior statements.
       Mother told DCFS she treated her three children the same
way. She denied abusing, physically disciplining, or using
derogatory language to them. She denied taping any part of
L.G.’s body and said L.G. had fallen and hurt her ankles when
the dog pushed her on the stairs. The prior month, L.G. had
bruised her back when she fell against a fence. Mother denied
L.G. had bruises or marks other than those on her back, ankles,
and right wrist. She said L.G. had birthmarks and that her skin
peeled because she picked at it. Mother attributed L.G.’s
thinness to a past case of pneumonia. She reported L.G. ate a lot
and had eaten “six regular sliced pizzas in one sitting.”




                                6
       The children were detained, and DCFS filed a dependency
petition alleging the children came within the jurisdiction of the
juvenile court under section 300, subdivisions (a) (serious
physical harm), (b)(1) (failure to protect), (e) (severe physical
abuse of a child under age five); (j) (abuse of sibling). L.G. was
initially placed with the maternal aunt, while E.G. and A.L. were
placed in foster care.
       DCFS spoke with A.L. and E.G. on December 15, 2019.
A.L. again attributed L.G.’s marks and bruises to her falling or
being pushed by the dog. He denied Mother taped or tied L.G. at
the ankles and claimed L.G. was lying so she could return to her
grandparents. A.L. said Mother fed L.G. “all the time” and L.G.
would sneak into the kitchen for more food. E.G. also denied that
Mother taped or wrapped anything around L.G.’s feet, and she
said Mother did not hurt L.G. DCFS considered A.L. and E.G.’s
statements not credible.
       The court removed E.G. from her parents at the detention
hearing in December 2019. Mother was granted monitored
visitation with E.G. a minimum of three times per week for two
hours per visit.
III.   Investigation and Report for Initial Jurisdictional Hearing
       Date
       The jurisdictional hearing was set for February 2020.
When DCFS interviewed A.L. before the hearing, he said L.G.
had been scratched on the ear when they were playing outside
several months earlier. A.L. claimed he was with her when it
happened, but he did not know if she fell or was scratched by the
dog. A.L. blamed L.G. for her injuries. He said L.G. failed to
appreciate that their dog was “hyper” and she ran around with a
ball, prompting the dog to jump on her and sometimes scratch




                                 7
her. He stated, “ ‘Another bad habit of [L.G.’s] is that she likes
putting on her shoes backwards,[] for her, that’s normal, that’s
how she walks in them. When she puts them on regular, she falls
down a lot, so she is always tripping and runs around a lot.’ ”
A.L. denied seeing L.G. tied or taped up, and when asked if L.G.
had ever told him that happened, he said, “ ‘I never knew that.
She never told me.’ ” He denied any of the children were ever hit.
A.L. said “we” would feed L.G. a lot “ ‘but it seems like she never
got full. She just kept eating and eating. She would never get
full. Sometimes she would sneak food from the kitchen, but we
would feed her every day. We never understood why she would
eat so much. She always ate and she was always skinny. She
would eat all the time, I would be there when she ate. We ate
three times a day, and sometimes she would eat extra.’ ”
       E.G. said Mother did not hit them and denied ever seeing
L.G. with her hands or legs taped or tied together. She also
denied that L.G. had ever disclosed having been taped up. E.G.
said the marks on L.G.’s body were from the dog, who bit people
and tackled L.G. to the floor. According to E.G., L.G. had once
been hurt when the dog “hit his paw on her leg,” but that was the
only time the dog hurt L.G. by tackling her. E.G. said L.G. “eats
good” and did not miss meals—but if she did miss any meals, “it
was because she didn’t feel like eating it. She eats a lot. But, we
all eat the same amount like her, so we all eat a lot.”
       During a January 2020 forensic assessment, L.G. said, “My
mommy didn’t feed me nothing and I got these [indicating healed
marks on the bottom of her left leg, above her ankle, and on her
left arm], my mom did these . . . it made me sad.” L.G. also said
that the family dog was big but not mean. She reported that the




                                8
dog had once pushed her to the ground but she was not hurt. The
dog had once scratched her ear, and it bled a little.
       L.G. made disclosures about Mother during a January 2020
examination. L.G. said she had been tied up, kicked, put in a
closet, threatened with having her hand burned on the stove, and
placed in a cold dark shower. She had slept in the dog bed and in
the car. L.G. had both healed marks and open wounds that were
healing. L.G. said the marks on her ears were caused by tape.
She pointed to her neck, indicating Mother had put tape on and
around her neck. She identified a number of healed wounds that
had been caused by tape.
       E.G. and L.G.’s paternal grandmother, with whom they had
been placed from 2015 to 2018, said Mother had allowed her to
see the children only twice after they reunified with Mother in
2018. The first time the paternal grandmother saw them was
soon after reunification; they looked unhappy but physically fine.
The second time she saw the children was when she went to
Mother’s home to ask to see the children. Mother refused, but
E.G. spotted the paternal grandmother and cried, saying, “Why
can’t I see my mom [meaning the paternal grandmother]?”
Mother “didn’t care, she just closed the door.”
       The paternal grandmother recalled Mother telephoning her
while incarcerated to announce she was pregnant with L.G.
Mother called it “bad news,” and she did not want the baby.
       E.G. and L.G.’s paternal grandfather said that when he
saw the children for the first time after they were reunified with
Mother, L.G. ate all the food he brought “with no control.” L.G.
had been thin; E.G. looked “okay.” The second time he saw the
children, E.G. told him A.L. hit L.G. with a belt, and L.G. had
small marks on her ear that looked like lines.




                                9
      E.G. and L.G.’s paternal grandfather said of the two
children, “[T]hey need us. We raised them for three years to the
day they walked away from us to go to the mom. This is their
house. They were born here. [L.G.] was taken away from her
mom after she was born and brought here to us. They . . . feel
that this is their house. They ask for their stuff and they ask to
come back home to their toys . . . to their room. They call my wife
Mommy and I am Poppy. We were in the adoption stage with
them in 2018. The kids were here for 3-1/2 years.” E.G and L.G.
wanted to live with their grandparents; E.G. had said, “ ‘I want to
talk to the social worker, I want to go home.’ ”
      Father, who lived with his parents, told DCFS that E.G.
and L.G. said they did not want to be with Mother and wanted to
come home with him because they felt safe with him.
      As of February 2020, Mother had not visited the children.
E.G. told the social worker, “We don’t see [M]ommy.” A.L. had no
contact with Mother. Mother had telephoned L.G. once but then
stopped calling.
      DCFS recommended the juvenile court take jurisdiction
over the children, remove them from their parents, deny Mother
reunification services, and allow Mother monitored visitation
with A.L. and E.G. DCFS recommended monitored visitation for
Mother with L.G. when deemed appropriate by L.G.’s therapist.
IV.   Amended Dependency Petitions and Further Pre-
      Adjudication Reports
      In February 2020, DCFS filed a first amended petition
adding the allegation that the children came within the
jurisdiction of the juvenile court pursuant to section 300,
subdivision (i) (cruelty) based on Mother’s failure to feed L.G. In
April 2021, DCFS filed a second amended petition in which it




                                 10
rephrased one of the failure to protect allegations, the cruelty
allegation, and one of the abuse of sibling allegations to more
thoroughly describe Mother’s abuse of L.G. The children were
again detained, and the jurisdictional hearing was set for August
24, 2020.
      A.    July 2020 Report
       L.G. and E.G. were placed with their paternal
grandparents in March 2020. Mother was arrested in May 2020
and charged with torture and willful child endangerment. DCFS
filed a supplemental report in July 2020 advising the court
Father had asked to terminate the reunification process so his
mother could adopt E.G. and L.G. The paternal grandparents
were willing to adopt E.G. and L.G. The report did not document
any visitation by Mother. DCFS continued to recommend no
reunification services for Mother, monitored visitation for Mother
with A.L. and E.G., and monitored visitation for Mother with
L.G. when deemed appropriate by L.G.’s therapist.
      B.    August 2020 Last Minute Information
       In late August 2020, DCFS advised the juvenile court that
A.L.’s caregiver was willing to monitor Mother’s calls to A.L. and
that Mother contacted A.L. twice per week. DCFS reported E.G.
and L.G.’s paternal grandparents had agreed to monitor
telephonic visits between Mother and E.G. The report did not
state if Mother was contacting L.G., or if so, how frequently.
      C.    September 2020 Report
      The jurisdictional hearing was continued, and in
September 2020 DCFS submitted a supplemental report
describing its interview of Mother. Mother told DCFS, “I’m not




                                11
guilty. I do not starve my kids and I did not torture her.” She
said she spanked L.G. on the bottom with an open hand but did
not leave bruises or marks. Mother denied taping L.G.’s legs,
hands, or feet together, and she said she did not know why L.G.
would believe she had been bound with tape. Mother claimed not
to remember any injury to L.G.’s ear and said the marks on her
legs and wrists happened when the dog caused her to fall on the
stairs. She attributed the bruises on L.G.’s back to L.G. falling
onto a bent fence on the side of the house. Mother had not taken
L.G. to the doctor because she did not believe her injuries were
serious. Instead, Mother cleaned them and applied adhesive
bandages, but L.G. removed them and peeled her scabs.
       Mother said L.G. did not consider Mother to be her mother,
probably because she had been removed from Mother’s custody at
birth. When they reunified, L.G., then age three, told Mother she
did not want to be with her. Mother said L.G. “didn’t want to
have nothing to do with me” and liked “being with anyone but
me.” L.G. cried and threw tantrums when she could not see her
grandmother.
       Mother said L.G. had always eaten quickly. She fed L.G.
three times per day, with two snacks. Mother said, “She would
wake up in the middle of the night and eat. She ate a lot. Maybe
I should have taken her to the doctor because she did have an
obsession with food. The way she ate it. She was always eating,
like it was going to run away from her plate. But I never thought
nothing of it because she was always skinny.” Mother said E.G.
was not a big eater and gave L.G. her leftovers.
       The report did not mention Mother visiting or contacting
the children. DCFS continued to recommend Mother be denied
reunification services, allowed monitored visitation with A.L. and




                               12
E.G., and given monitored visitation with L.G. when L.G.’s
therapist deemed it appropriate.
V.   Jurisdictional Hearings
      The jurisdictional hearing began September 24, 2020. That
day, the court directed DCFS to facilitate telephonic contact for
Mother with E.G. and to provide Mother with a written
telephonic visitation schedule. The hearing was then continued
to November 2020.
      In late October 2020, DCFS submitted a proposed visitation
schedule to the court that would have allowed Mother two weekly
telephonic visits with E.G. monitored by E.G.’s paternal
grandmother. DCFS, however, recommended Mother not be
allowed to contact the children because the court in Mother’s
criminal case had issued a protective order barring her from
personal, electronic, telephonic, or written contact with the
children until in May 2023.
      The hearing was continued to December 2020 and then to
February 2021. In the court’s December 7, 2020 order, the court
ordered DCFS to provide Mother with a written schedule for
telephonic contact with E.G. that including holiday contact,
subject to the protective order.
      In early April 2021, after another continuance, DCFS
submitted a last minute information advising the court that
Mother claimed the caregivers were not regularly making E.G.
available for telephonic visits. E.G.’s paternal grandmother
denied Mother’s claim. Mother, who was in custody, provided a
telephone log from January 2021 to early March 2021 that
indicated she had spoken with E.G. four times in that period. On
seven occasions, Mother had been unable to call. On eight dates,
the phone for E.G. was not answered. On six other dates, Mother




                               13
noted she did not speak with E.G., but she provided no
explanation why. DCFS submitted a March 2021 written
schedule that stated Mother was permitted to phone E.G. twice
per week.
       As of May 2021, Mother reported she “continues to
experience issues concerning telephone contact with [E.G.] due to
her fluctuating inmate schedule conflicting with the written
visitation schedule . . . . The mother did state[,] however, that
she has been able to maintain telephone contact with” A.L.
E.G.’s caregivers stated they were willing to be flexible and
adjust the written visitation schedule to accommodate Mother’s
changing schedule.
       In May 2021, the juvenile court amended the second
amended complaint by interlineation to (1) eliminate all
allegations against Father and (2) remove A.L and E.G. from the
allegations of cruelty and severe physical abuse of a child under
the age of five (§ 300, subds. (e) and (i)), leaving those allegations
in place only as to L.G. The court then found true as to all three
children the allegations that Mother engaged in physical abuse,
failure to protect, and abuse of a sibling (§ 300, subds. (a), (b)(1),
& (j)). Additionally, for L.G., the court sustained the allegations
of cruelty and severe physical abuse of a child under the age of
five (§ 300, subds. (e) & (i).) The court declared the children
dependents and set a dispositional hearing for June 10, 2021.
VI.   Dispositional Hearing
      On June 10, 2021, at the dispositional hearing, counsel for
each child joined in DCFS’s recommendation that Mother be
denied reunification services. Mother argued for reunification
services with all the children, but especially with A.L. and E.G.,
whom she asserted were treated well and had “a close, positive




                                  14
relationship” with her. Mother contended she had “tried to
maintain a healthy relationship” with A.L. and E.G. and argued
it would be detrimental to Mother to bypass reunification
services.
       E.G.’s counsel strongly opposed reunification services for
Mother, noting that E.G. had witnessed Mother’s torture of L.G.
and had tried to feed L.G. when she was tied up for hours at a
time. It was E.G.’s position that “there would be absolutely no
benefit to” her from reunification services. E.G.’s counsel
acknowledged Mother was trying to keep up a relationship with
E.G. by phone, but “every time Mother calls from jail, [E.G.]
doesn’t want to pick up the phone. She doesn’t want to speak to
[Mother].” E.G. was “ready to move on.” A.L. also did not want
reunification services.
       The court observed that while L.G. was the child who had
been tortured, A.L. and E.G. were percipient witnesses who had
tried to intercede to protect her, with limited success. They were
put in the middle between the sibling they tried to save and the
mother with whom they had “some degree of connection.” The
court said, “[T]hat connection became largely frayed because they
were drawn into this and, in fact, quite conflicted,” and noted
that A.L. and E.G. had, at different times, both covered for
Mother and admitted what she had done. The court gave weight
to the children’s desire to move on with their lives without trying
to reunify with Mother, noting that A.L. was 15 years old and
that E.G., “although younger, appears to have suffered through
the ravages of what [L.G.] had experienced.”
       The court concluded DCFS had “more than adequately set
forth by clear and convincing evidence the requisite elements” for
bypassing reunification services. Mother was denied




                                15
reunification services with E.G. and A.L. pursuant to section
361.5, subdivision (b)(6), which provides that reunification
services may be denied when the child is declared a dependent as
a result of “the infliction of severe physical harm to the child, a
sibling, or a half sibling by a parent . . . , and the court makes a
factual finding that it would not benefit the child to pursue
reunification services with the offending parent.” Mother was
denied reunification services with L.G. pursuant to section 361.5,
subdivision (b)(5), which allows for bypass of reunification
services to a parent when a child was brought within the
jurisdiction of the court under subdivision (e) of section 300
because of the conduct of that parent.
       A.L. wanted to maintain a relationship with Mother, so his
counsel agreed with the case plan allowing monitored visits at
Mother’s place of incarceration. E.G.’s counsel opposed visitation
with Mother, and particularly objected that in-person visitation
would be “extremely detrimental” to E.G. Counsel said, “The
focus now should be on what the permanent plan for [E.G.]
should be. [¶] Additionally, Your Honor, the phone calls have
been sporadic at best. At this point, as the court did point out,
she was a percipient witness and she is trying to get over all of
this. And the continued relationship with Mother by phone calls
or visits or in-person visits is just going to hold back [E.G. from]
going forward without some type of joint counseling or (inaudible)
in a therapeutic setting[,] which is impossible at this point.
       Mother asked for at least monitored phone calls with E.G.,
reminding the court that she had reported having “a phone
conversation with [E.G.] last time.” Mother argued that
completely precluding in-person visits for E.G. would be
detrimental because E.G. was still a child and sometimes did




                                16
want to talk with Mother. She argued E.G. might later want to
resume in-person visits and asked for a written schedule of in-
person visits so that she could visit in person if she chose.
       The court orally ordered Mother would have “visits [with
E.G.] in a therapeutic setting in person if recommended by the
therapist consistent with the facility’s protocol as well as virtual
visits if recommended by the therapist in a therapeutic setting,
the Department to help facilitate the visitation schedule
consistent with the facility’s protocol.” This order was recorded
in the minute order as an order of monitored visitation in a
therapeutic setting.
       The permanency planning hearing for E.G. and L.G. was
set for October 6, 2021.
VII. Travel Orders
      In September 2021 the court authorized E.G. and L.G. to
travel internationally with their paternal grandmother for one
month (September 21, 2021 through October 21, 2021). DCFS
advised the court the children would have telephone contact with
their parents once or twice per week while they were away.
VIII. Permanency Planning Hearing Report
      DCFS submitted a report to the court containing a
permanency planning assessment for eight-year-old E.G. and six-
year-old L.G. DCFS advised the court that Mother “maintains
regular monitored telephone contact with [E.G.] from her place of
incarceration.” All visits had been by telephone. The report did
not provide information about the frequency or quality of the
telephonic visits, or the nature of the relationship between
Mother and E.G.. Similarly, E.G.’s concurrent planning
assessment stated Mother did not have in-person visits with her.




                                 17
Although the form asked for the number of contacts or visits with
Mother over the prior six months, the box was left blank.
      DCFS recommended a permanent plan of termination of
parental rights and adoption for E.G. and L.G. Adoption was
“highly likely” because the paternal grandparents were
“extremely motivated” to adopt, and they had completed all
adoption assessments. The grandparents loved the children and
the children were very fond of them. In August 2021 E.G. and
L.G. told the social worker they were very happy with their
grandparents and wanted to live with them “forever.” They
called their grandmother “Mami” and their grandfather “Papi.”
The children were observed to have a “healthy, positive
attachment” to their grandparents and to be comfortable in their
care.
VIX. Permanency Planning Hearing
       The permanency planning hearing for E.G. and L.G.
pursuant took place on October 6, 2021. Mother was brought to
court from her place of incarceration. She conferred with counsel
and then elected not to be present for the hearing. Mother’s
counsel waived her appearance.
       At the start of the hearing, the court stated it had conferred
with counsel before calling the case and Mother’s counsel had
requested a contested hearing on the beneficial parental
relationship exception to the termination of parental rights.
Father declined to join Mother’s request for a contested hearing,
and he submitted on DCFS’s recommendation. “And the
Department’s recommendation is to terminate parental rights for
Mother and Father,” said the court.




                                 18
       The attorneys for E.G., L.G., and DCFS all requested an
offer of proof before a contested hearing was set. Counsel for
DCFS reminded the court of the sustained allegations of severe
physical abuse and cruelty and the protective order barring
Mother from contacting L.G. She said E.G. “has had minimal
telephonic contact with [Mother] at Mother’s place of
incarceration.” Counsel argued “visitation is a major component
for the [beneficial parental relationship] exception. Mother has
not had any visits with her children.”
       Apparently referring to the unreported conference between
the court and counsel before the case was called, counsel for
DCFS noted that Mother’s counsel had raised the “issue that the
report did not address the [beneficial parental relationship]
exception. I would argue it’s Mother’s burden to show that that
exception applies, and the Department would not be able to have
any facts to put in the report because Mother has not had any
contact with either child. So I don’t see why we would put this
over for another report when the Department does not have any
information to indicate that there is a bond.”
       The court asked Mother’s counsel for an offer of proof.
Mother’s counsel did not make an offer of proof with respect to
L.G., stating that Mother objected to the termination of parental
rights but understood why the court would proceed. Mother’s
counsel continued, “Regarding [E.G.], I would just ask for a
supplemental report to at least give or provide details or to
interview the monitors of the monitored visitation that Mother is
having with [E.G.].” Mother’s counsel noted the permanency
planning report merely stated Mother and E.G. had monitored
telephone contact but included no details about the contact.
Counsel observed that in “any other report that the court is given




                                19
there are always details regarding how those visits are occurring.
So we would just ask to proceed on that, Your Honor. I don’t
know if I have any additional offer of proof.”
        The court said its tentative decision was to deny the
request for a contested hearing because Mother’s offer of proof
was insufficient. It asked E.G.’s attorney to respond to Mother’s
contention she maintained “sufficient contact that it would be
enough for Mother to be able to present [the beneficial parental
relationship exception].”
        E.G.’s counsel submitted on the tentative but noted that
Mother’s visitation with E.G. was supposed to be therapeutic and
that had not occurred; there had only been “sporadic phone calls.”
        The court denied the request for a contested hearing,
explaining, “I don’t think that Mother has set forth the requisite
showing for [the beneficial parental relationship] exception to
apply. And, if I address it based on the information today, the
finding would be that she has not maintained regular visitation.
There are, in fact, impediments to that based on the previous
orders limiting Mother’s contact with the minors which gave
rise . . . from the sustained petition that included [counts under
section 300, subdivisions (e) and (i)].” The court continued, “The
court finds that Mother has not maintained visits or established
a sufficient bond under the [beneficial parental relationship]
exception and any benefit from there would be far outweighed by
the benefits of permanence and stability through adoption.” The
court terminated parental rights to E.G. and L.G. Mother’s
counsel asked the court to note her objection to the ruling.
Mother appeals.




                               20
                          DISCUSSION
I.    Failure to Describe on the Record the Evidence Considered
       At the permanency planning hearing, the court is required
to review the report prepared for the hearing, indicate it has read
and considered it, and receive other evidence that the parties
may present before making its findings and orders. (§ 366.26,
subd. (b).) Here, at the hearing, the court erred by failing to
declare it had received, read, and considered the report, in
violation of section 366.26, subdivision (b).2
       Mother acknowledges the order terminating parental rights
may only be reversed if it is reasonably probable that a result
more favorable to her would have been reached in the absence of
this error. (People v. Watson (1956) 46 Cal.2d 818, 836.) Mother
argues the error was not harmless. On the premise that the
court’s failure to make a record that it had read and considered
the report means the court did not read and consider it, she
argues reversal is required because without the court formally
receiving evidence, and without the court stating that it read and
considered the report, no substantial evidence supports the
court’s ruling and it cannot be determined upon what facts the
court based its order.
       If Mother had been concerned about noncompliance with
section 366.26, subdivision (b), she could have and should have
raised the issue at the hearing, at which time the court could


2     The minute order from the hearing states that the court
“has read, considered, and admits into evidence the social
worker’s report dated 9/16/2021 and any other information
reviewed including the adoption assessment,” but the court did
not make this statement during the hearing.




                                21
easily have remedied the problem she now raises on appeal. “[A]
reviewing court ordinarily will not consider a challenge to a
ruling if an objection could have been but was not made in the
trial court. [Citation.] The purpose of this rule is to encourage
parties to bring errors to the attention of the trial court, so that
they may be corrected.” (In re S.B. (2004) 32 Cal.4th 1287, 1293,
footnote omitted, superseded by statute on other grounds as
stated in In re S.J. (2008) 167 Cal.App.4th 953, 962.) Mother
forfeited this issue by failing to object on this ground in the
juvenile court.
       In any event, we are not persuaded reversal is required.
The record from the hearing shows all parties and the court were
aware of the report, its contents, and the fact that the report was
being considered by the juvenile court at the hearing. At the
start of the hearing, Father advised the court he did not seek a
contested hearing and would submit on DCFS’s recommendation.
The court responded by stating DCFS’s recommendation, which
had been contained in its report. The court’s statement indicates
its familiarity with the report and its contents. During the
hearing, counsel for Mother sought a supplemental report, and
counsel for DCFS argued there was no additional information to
put in another report. To decide whether to order a supplemental
report and to rule on the request for a contested hearing, the
court necessarily had to review the report in question. Later in
the hearing, the court referred to “the information today,” and
since no additional evidence was presented at the hearing, we
understand the court to have been referring to the information in
the report prepared for the hearing. Given that the court and the
parties clearly were familiar with, discussed, and relied upon the
report, we reject Mother’s argument that the court did not




                                22
properly read and consider it. We conclude it is not reasonably
probable that a result more favorable to Mother would have been
reached if the court had fulfilled its obligation to state on the
record at the hearing that it had read and considered it.
II.   Failure to Set a Contested Hearing
       Mother asked for a contested permanency planning
hearing. “[A] parent has a right to ‘due process’ at the hearing
under section 366.26 which results in the actual termination of
parental rights.” (In re Jeanette V. (1998) 68 Cal.App.4th 811,
816.) However, “due process does not require a court to hold a
contested hearing if it is not convinced the parent will present
relevant evidence on the issue he or she seeks to contest.” (In re
Tamika T. (2002) 97 Cal.App.4th 1114, 1122 (Tamika T.).)
       The court may request an offer of proof to identify contested
issues so it can “determine whether a parent’s representation is
sufficient to warrant a hearing involving presentation of evidence
and confrontation and cross-examination of witnesses.” (Tamika
T., supra, 97 Cal.App.4th at p. 1122.) “The offer of proof must be
specific, setting forth the actual evidence to be produced, not
merely the facts or issues to be addressed and argued.” (Id. at
p. 1124.) “The offer of proof must consist of ‘ “testimony, writings,
material objects, or other things presented to the senses.” ’
[Citation.] It may not consist of simply ‘the substance of facts to
be proved . . . , since facts do not constitute evidence.’ [Citation.]
The material in the offer of proof must be admissible, and it
‘ “must be specific in its indication of the purpose of the
testimony, the name of the witness, and the content of the
answer to be elicited.” ’ ” (In re A.G. (2020) 58 Cal.App.5th 973,
1006–1007.) The court’s ruling whether to grant a contested
hearing is reviewed for abuse of discretion. (Id. at p. 1003.)




                                 23
       When the court requested an offer of proof, Mother’s
counsel said, “Regarding [E.G.], I would just ask for a
supplemental report to at least give or provide details or to
interview the monitors of the monitored visitation that Mother is
having with [E.G.].” Mother’s counsel noted the permanency
planning report merely stated Mother and E.G. had monitored
telephone contact and it included no details about that contact.
Counsel observed in reports “there are always details regarding
how those visits are occurring. So we would just ask to proceed
on that, Your Honor. I don’t know if I have any additional offer of
proof.” Mother’s offer of proof was simply a request for a
continuance so that an additional report could be prepared,
without any representation of what that additional report would
prove. She did not identify any witnesses, any actual evidence to
be produced, or any facts that would be elicited at a contested
hearing. Mother did not assert that she had any evidence to
support the existence of an exception to adoption, nor did she
claim a supplemental report would have contained facts
supporting the beneficial parental relationship exception. Under
these circumstances, we cannot say the court abused its
discretion in denying Mother’s request for a contested hearing.
III.   Permanency Planning Hearing
       “A finding under subdivision (b) . . . of Section 361.5 that
reunification services shall not be offered . . . shall constitute a
sufficient basis for termination of parental rights.” (§ 366.26,
subd. (c)(1).) At a section 366.26 permanency planning hearing,
the court determines by clear and convincing evidence whether
the child is likely to be adopted. If the court so finds, the court is
statutorily required to terminate parental rights unless there is a
compelling reason to find that termination of parental rights




                                 24
would be detrimental under one of the six exceptions enumerated
in section 366.26, subdivision (c)(1)(B). (In re Mary G. (2007)
151 Cal.App.4th 184, 206–207). One of the exceptions is the
beneficial parental relationship exception in section 366.26,
subdivision (c)(1)(B)(i), which applies when a parent has
maintained regular visitation and contact, has established a
positive emotional bond with the child, and the child would
benefit from continuing the relationship to such a degree that the
child would be greatly harmed by termination. (In re S.B. (2008)
164 Cal.App.4th 289, 297.)
       Three elements must be satisfied to establish the beneficial
parental relationship exception: 1) regular visitation and contact,
taking into account the extent of visitation permitted; 2) a
substantial, positive, emotional attachment to the parent—the
kind of attachment implying that the child would benefit from
continuing the relationship; and 3) a showing that terminating
the attachment would be detrimental to the child even when
balanced against the countervailing benefit of a new, adoptive
home. (Cade C., supra, 11 Cal.5th at p. 636.) When the parent
has met that burden, the parental-benefit exception applies such
that it would not be in the best interest of the child to terminate
parental rights. In that case the court must select a permanent
plan other than adoption. (Id. at pp. 636–637.)
       The parent has the burden to show the statutory exception
applies. (In re Derek W. (1999) 73 Cal.App.4th 823, 826.) When a
parent has presented evidence to support his or her claim that
the exception applies, we review the juvenile court’s findings
using a hybrid approach: for the first two elements, which require
factual findings (parental visitation and the child’s emotional
attachment), we apply the substantial evidence standard of




                                25
review; and for the court’s weighing of the relative harms and
benefits of terminating parental rights, we use the abuse of
discretion standard. (Caden C., supra, 11 Cal.5th at pp. 639–
641.) However, when a party with the burden of proof did not
carry that burden, “the question for a reviewing court becomes
whether the evidence compels a finding in favor of the appellant
as a matter of law. [Citations.] Specifically, the question
becomes whether the appellant’s evidence was (1) ‘uncontradicted
and unimpeached’ and (2) ‘of such a character and weight as to
leave no room for a judicial determination that it was insufficient
to support a finding.’ ” (In re I.W. (2009) 180 Cal.App.4th 1517,
1528, disapproved of on other grounds by Conservatorship of O.B.
(2020) 9 Cal.5th 989, 1010, fn. 7.)
       When deciding whether to set a contested hearing, the
juvenile court indicated its tentative intent to deny Mother’s
request because the court did not believe she had made a
“sufficient showing that the contact [between Mother and E.G.] is
of the nature and quality that would support” the parental
benefit exception. Ultimately, the court ruled Mother had not set
forth “the requisite showing for [the parental benefit] exception to
apply.”3 The court was correct in concluding Mother had failed to


3      Immediately after ruling that Mother had not made a
sufficient showing that the beneficial relationship exception
applied, the court, while making the findings preliminary to the
termination of parental rights, also said Mother had not
maintained visits or established a sufficient bond for the parental
benefit exception and that any benefit conferred by E.G.’s
relationship with Mother would be far outweighed by the benefits
of adoption. This raises the question whether to interpret the
court’s ruling that the exception was not applicable as a
determination that Mother had not carried her burden of proof or




                                26
meet her burden to prove the exception applied, because when
Mother was given the opportunity to describe the evidence she
would present at a contested hearing to establish the
applicability of the exception, she was unable to do so. “A proper
offer of proof gives the trial court an opportunity to determine if,
in fact, there really is a contested issue of fact.” (Tamika T.,
supra, 97 Cal.App.4th at p. 1124.) Here, as we have concluded
above, Mother had failed to demonstrate that there really was
any contested issue of fact with respect to the beneficial parental
relationship exception.
       Because the court concluded Mother failed to carry her
burden of proving the exception applied, we determine on appeal
whether the evidence compels a finding in her favor as a matter
of law. (In re I.W., supra, 180 Cal.App.4th at p. 1528.) Mother
has failed to show that the evidence below, taken as a whole,
compelled a finding in her favor.




as the result of substantive factual findings and a weighing of the
relative harms and benefits of terminating parental rights.
While we acknowledge the ambiguity, we understand the ruling
to be based on Mother’s failure to carry her burden of proof
because of its context: the court had just afforded Mother the
opportunity to make a showing of the specific information she
believed would prove the exception; Mother did not do so; and as
a result, the court expressly stated she had not made a showing
sufficient to warrant an evidentiary hearing. We find it
implausible that the court would rule that Mother had not made
a showing that would merit a contested evidentiary hearing, but
then make the rulings that would be made after an evidentiary
hearing.




                                 27
      A.    Regular Visitation and Contact
       On the first element, regular visitation and contact, taking
into account the extent of visitation permitted (Caden C., supra,
11 Cal.5th at p. 636), there was scant evidence that Mother had
maintained regular contact with E.G. In December 2019, Mother
was granted monitored visitation a minimum of three times per
week for two hours per visit. As of February 2020, Mother had
not telephoned or visited E.G. at all.
       Mother claims in her opening brief that she visited E.G.
telephonically from May 2020 to October 2021 as jail conditions
permitted. None of the citations to the record provided by Mother
states that she visited telephonically with E.G. during 2020. No
contact between Mother and E.G. was reported in the July 2020
report. The possibility of telephonic visitation arose in the
August 2020 report, in which DCFS informed the court that E.G’s
paternal grandparents had agreed to monitor telephone calls
between Mother and E.G. The report did not state that any calls
with E.G. had yet taken place, in contrast to A.L., for whom
DCFS reported not only that his caregiver had agreed to monitor
calls but also that Mother and A.L. were now speaking twice
weekly.
       DCFS’s report filed in September 2020 similarly did not
mention any visitation by Mother. In September 2020, the court
ordered DCFS to facilitate calls with E.G. and to give Mother a
written schedule for telephone visits. In October 2020, DCFS
advised the court that “[M]other’s proposed telephone visitation
is scheduled” for two days per week, and that E.G.’s grandmother
“will serve” as the monitor. (In contrast to the future tense used
to describe the monitor selected for E.G.’s calls, DCFS advised
the court in the present tense that A.L.’s caregiver “serves as the




                                28
monitor” for his calls with Mother.) The report did not indicate
that any calls between Mother and E.G. had yet occurred.
       In December 2020, the court ordered Mother to be provided
with a schedule for calls with E.G., but provided that visitation
was subject to any active criminal protective order.
       While the record does not pinpoint when Mother began
telephoning E.G., the first telephone call between Mother and
E.G. we are able to identify in the record took place in January
2021. As of early 2021 Mother was scheduled for two calls per
week with E.G., but she submitted a phone log in March 2021
showing she had spoken with E.G. only four times between
January and March. Although Mother alleged E.G. was not
being made available for her calls, her log showed that the
missed telephonic visits were caused by Mother being unable to
call almost as many times as they were caused by no one
answering the phone at E.G.’s residence (seven times Mother
could not call versus eight dates with no answer). Mother listed
six other dates when she did not talk to E.G. but she offered no
reason why.
       As of May 2021 Mother said she was still having issues
with calls to E.G. because of conflicts between her schedule and
the written visitation schedule. E.G.’s grandparents agreed to
adjust the schedule to accommodate her.
       In June 2021, E.G.’s counsel acknowledged Mother was
trying to keep up a relationship with E.G. by phone, but E.G. did
not want to speak with Mother when she called. E.G.’s counsel
described Mother’s calls as “sporadic at best.”
       Mother’s counsel told the court in June 2021 that Mother
“did have a phone conversation with E.G.” and E.G. was
sometimes willing to speak with her. The court ordered virtual




                               29
and in-person visits in a therapeutic setting if recommended by
the therapist.
      The children were traveling for a month starting in
September 2021; arrangements for telephonic visits during that
time were in place, but the record does not state whether Mother
and E.G. had any contact.
      At the October 2021 permanency planning hearing, counsel
for DCFS and for E.G. described Mother’s telephone calls with
E.G. as “sporadic.” There had been no in-person visits. The
report for the permanency planning hearing stated, without
elaboration, that Mother had maintained “regular monitored
telephone contact” with E.G. The report did not define “regular”
or describe the amount and nature of E.G.’s contact with Mother.
The concurrent planning report left blank the box where the
number of E.G.’s contacts with Mother in the prior six months
should have been entered.
      While Mother is correct that the assessment should have
included a “review of the amount and nature of any contact
between the child and the child’s parents . . . since the time of
placement” (§ 361.5, subd. (g)(1)(B)), here, information about the
amount and nature of E.G.’s contact with Mother was fully and
equally available to Mother. She could easily have provided
evidence to the juvenile court about how often she and E.G. spoke
on the phone. Instead, she declined to attend the hearing where
she could have offered information about contact with E.G. to the
court; and when making an offer of proof, her counsel asked for
DCFS to prepare an additional report about visitation rather
than identifying any evidence Mother had engaged in regular
contact with E.G. Based on this record, we cannot say that as a
matter of law the record compelled a finding that Mother had




                               30
engaged in regular visitation and contact, taking into account the
extent of visits permitted. (In re I.W., supra, 180 Cal.App.4th at
p. 1528.)
      B.    Emotional Attachment to Parent
       The second element of the parental benefit exception is “a
substantial, positive, emotional attachment to the parent—the
kind of attachment implying that the child would benefit from
continuing the relationship.” (Caden C., supra, 11 Cal.5th at
p. 636.) In determining whether a positive emotional
relationship has formed, the focus is on the child’s age and
particular needs, the length of time the child has spent in
parental custody, and the positive and negative effects of
interactions between parent and child, as well as how the child
speaks about, interacts with, or feels about his parents. (Id. at
p. 632.)
       The court found that Mother had not “established a
sufficient bond” under the parental benefit exception. Here
again, the record does not compel a finding as a matter of law
that E.G. had a substantial, positive, emotional attachment to
Mother. We are unable to identify anything in the record that
suggests such an attachment. E.G. lived with Mother for
approximately her first 20 months but was then removed from
Mother’s custody for nearly three years.4 Mother reunified with

4      We are dismayed by Mother’s counsel’s misstatements of
the time E.G. was in and out of maternal custody. In her opening
brief, Mother’s counsel stated “Mother cared for E.G. until she
was removed at age six years,” “Mother took care of her child for
almost six years,” and E.G. “had lived with mother—except for a
short time—from birth in 2013 to the fall of 2019.” In fact, E.G.
was out of Mother’s custody for nearly half of her first six years of




                                 31
E.G. in 2018, but in 2019 E.G. was again removed due to
Mother’s abuse of L.G. At the time of the permanency planning
hearing in October 2021, E.G. was eight years old. She had been
in Mother’s custody for only three and one-half years of her life.
E.G., as the juvenile court found, had suffered from witnessing
the torture Mother inflicted on her younger sister. Mother’s
conduct was so extreme that the court found that it would not
benefit E.G. to attempt reunification with Mother. E.G. did not
want to speak with or visit Mother.
       Mother faults the assessment for not including details
about how Mother and E.G.’s visits went, but just as with the
visitation element of the exception, if E.G. had a substantial,
positive attachment to Mother, Mother could have presented
evidence of that attachment in her offer of proof. Mother was
well-situated to present evidence of her relationship with E.G.,
the nature and quality of their attachment, E.G.’s particular
needs, and the effects on E.G. of their interactions. But Mother,
despite having been transported from jail to court for the hearing,
absented herself before it began. And just as with the first
element of the beneficial parental relationship, when asked for an
offer of proof, Mother’s counsel did not identify any evidence

life: she was removed from Mother from March 2015 to February
2018. Mother’s counsel also misstates the duration of E.G.’s
removal prior to this case as two years, when in fact it was just
under three years—a significant difference when discussing a six-
year-old child. “ ‘It is the duty of an attorney’ to ‘employ, for the
purpose of maintaining the causes confided to him or her those
means only as are consistent with truth, and never to seek to
mislead the judge or any judicial officer by an artifice or false
statement of fact or law.’ (Bus. & Prof. Code, § 6068, subd. (d).)”
(In re S.C. (2006) 138 Cal.App.4th 396, 419.)




                                 32
Mother could present that would support a finding that E.G. had
a substantial, positive attachment to her. The evidence does not
compel a finding in Mother’s favor on this element as a matter of
law.
      C.    Detriment from Terminating the Parental
            Relationship
       If a parent establishes the first two elements of the
beneficial parental relationship exception, the court then
proceeds to determine whether terminating the attachment
would be detrimental to the child even when balanced against the
countervailing benefit of a new, adoptive home. (Caden C., supra,
11 Cal.5th at p. 636.) As Mother failed to meet her burden with
respect to the first two elements of the exception, the detriment
analysis could not be performed. The juvenile court implicitly
recognized this when it described this element with a
counterfactual conditional phrase: the court found that if there
were any benefit to E.G. from her relationship with Mother, it
“would be far outweighed by the benefits of permanence and
stability through adoption.” (Italics added.) Accordingly, we
conclude Mother has not demonstrated that the evidence
compelled a finding in her favor on the parental benefit exception
as a matter of law.
       Finally, we note Mother claims the juvenile court
“terminated [her] appellate rights by failing to ensure a report
existed regarding the nature and quality of E.G.’s relationship,”
and the court was therefore “unable to apply the careful analysis
required by Caden C.” Mother does not explain, nor can we
conceive, how the juvenile court could possibly have terminated
her appellate rights. To any extent Mother is arguing the court
abused its discretion in proceeding with the section 366.26




                               33
hearing based on an incomplete assessment, she did not object on
this basis below. Certainly, Mother’s counsel observed reports
“always” include “details regarding how those visits are
occurring,” and this one did not. But Mother asked only for a
supplemental report; she did not object to proceeding with the
hearing on the basis that the report submitted to the court was
inadequate to satisfy the statutory requirements for an adoption
assessment. (In re Urayna L. (1999) 75 Cal.App.4th 883, 886; In
re M.M. (2022) 81 Cal.App.5th 61, 67–68, rev. granted Oct. 12,
2022, S276099.)
                          DISPOSITION
      The order terminating parental rights is affirmed.

      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                                      STRATTON, P. J.

We concur:



            GRIMES, J.



            HARUTUNIAN, J.
     Judge of the San Diego Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                 34